Citation Nr: 1824547	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  14-27 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a back disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Hammad Rasul, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to July 1994.

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2013 rating decision in which the RO, inter alia, denied the Veteran's claim for service connection for a back disorder.  In November 2013, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in April 2014, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2010, after which the issue was certified to the Board for adjudication.

In February 2017, the Veteran and his wife testified during a Board hearing before the undersigned Veterans Law Judge at the RO ; a transcript of that hearing is also of record.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.  All records have been reviewed.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  Although the Veteran has credibly asserted experiencing  in-service injury to the low back associated with carrying heavy equipment, and his service records document several  in-service complaints of lower back pain, no chronic lower back disability was shown in service or for years thereafter , and competent, probative medical opinion evidence on the question of whether there exists a medical nexus between currently diagnosed degenerative disc disease and  service weighs against the claim.


CONCLUSION OF LAW

The criteria for service connection for a low back disorder are not met.  38 U.S.C. §§ 1131, 1137, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2012) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017).  

After a complete or substantially complete application for benefits is filed, the notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)). 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini, 18 Vet. App. at 112; see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In this appeal, in a May 2013 pre-rating letter, the AOJ provided notice to the Veteran explaining what information and evidence was needed to substantiate a service connection claim, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  This letter provided general notice as to how VA assigns ratings and effective dates, and the type of evidence that impacts those determinations, consistent with Dingess/Hartman. 

The record also reflects that, consistent with applicable duty-to-assist provisions, VA has made reasonable efforts to develop the Veteran's claim, to include obtaining or assisting in obtaining all relevant records and other evidence pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service treatment records, VA treatment records, and VA examination report reflecting a medical opinion.  Also of record and considered in connection with the claim is the transcript of Board hearing.  Notably, there is no evidence or argument indicating any error or omission in the assistance provided. 

As for the February 2017 hearing, the Board notes that, during the hearing, the undersigned identified the issue on appeal, and elicited testimony from the Veteran regarding the Veteran's reported in-service injury and nature and continuity of low back symptomatology since that time.  Although the undersigned did not explicitly suggest the submission of any specific evidence, nothing gave or has given rise to the possibility, at the time of the hearing or since, that there is any existing evidence pertinent to the claim on appeal outstanding;; hence, any omission in this regard was not prejudicial to the Veteran.  Notably, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), to include identification of any prejudice in the conduct of the hearing.  The hearing was legally sufficient.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

The Board further finds that that September 2013 VA medical opinion, along with other evidence of record, is adequate to adjudicate the claim on appeal. 

In summary, the duties imposed by the VCAA have been considered and satisfied.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim herein decided.  As such, there is no prejudice to the Veteran in the Board proceeding to a decision on the claim, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II. Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in the line of duty.  See 38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303 (2017).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).  

To establish service connection on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether elements are met is based on an analysis of all the evidence of record and the evaluation of its competency, credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

Certain chronic diseases, including arthritis, shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. § 1101, 1112, 1113; 38 C.F.R. § 3.307, 3.309. 

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

The United States Court of Appeals for the Federal Circuit has clarified that the provisions of 38 C.F.R. § 3.303(b) pertaining to the award of service connection on the basis of continuity of symptomatology (in lieu of a medical nexus opinion) apply to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

In the instant case, the Veteran asserts that his current low back disorder is the result of his in-service training, during which he was required to carry between 80 to 120 pounds.   

The Veteran's service treatment records (STRs) document several complaints of back pain.  A December 1990 STR notes that the Veteran complained of pain in his lower back and was diagnosed with a back strain.  In an April 1993 STR, the Veteran reported low back pain but denied any trauma or injury.  A July 1993 STR documents the Veteran's  report that he had had back pain for three years and that he had been treated for back strain several times. 

On VA examination in September 2013, The Veteran reported that he began having back pain while carrying a back pack and marching.  The Veteran also reported that in 1992 his back "locked up" while he was lifting weights in the gym and that he has had a back problem since then.  The Veteran reported that he first sought care for the back in the year prior to the September 2013 VA examination and that he now takes medication to ease his back pain.  The examiner diagnosed the Veteran with degenerative disc disease (DDD) in the lower back, and opined that the disability  was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury.  The examiner reasoned that a back strain is a disorder of the muscle strain and that it does not cause degeneration of the disc or cause arthritis or compression deformities.  The examiner further reasoned that the Veteran did not sustain any trauma to the back in service which would cause a post traumatic arthritis, disc condition, or compression deformities.  

During the February 2013 Board hearing, the Veteran stated that he hurt his back during training while carrying between 80 to 120 pounds.  The Veteran further stated that he went and reported his back pain to the battalion aid station and that they told him that it is just a back strain and gave him Motrin to medicate the pain.  The Veteran stated that his pain did not go away and he kept seeking medical care to get his back evaluated but each time he was told that it was a muscle strain.  The Veteran stated that after service, he tried to get his back evaluated by VA but was denied.  The Veteran stated that it was at that time that he gave up seeking treatment for his back because he did not have any medical insurance.  The Veteran stated that he had continuous back pain since service.  

Considering the above-cited evidence in light of the governing legal authority, the Board finds that  the claim for service connection must be denied.  

Turning to the required elements to establish service connection, the Board first finds that competent evidence establishes that the Veteran has a current low back disability.  Moreover, although service treatment records document no specific incident of lower  back injury, as discussed above, the Veteran has testified that his back pain began as a result of carrying heavy equipment during training and the STRs indicate that the Veteran complained of back pain several times during service

 Notwithstanding the above, however, competent, credible, and probative evidence fails to establish a medical nexus between the Veteran's currently diagnosed DDD in the lower back and his military service.  In fact, the competent, probative evidence of record on the question of medical etiology of the current disability preponderates against such a finding.

As noted above, no chronic low back disability was shown in service, or for many years thereafter. While STRS document complaints of low back pain, no diagnosis of a chronic lower back disability was made in service, or for many years thereafter.  Moreover, the first documented evidence of low back complaints, and the  diagnosis of DDD of the lumber spine, was in 2013; by the Veteran's own admission at that time, he first sought treatment for back complaints one year prior, in 2012  approximately k two decades after separation from service.  Absent competent evidence indicating that the Veteran had low back arthritis within one year of his separation from service, service connection may not be awarded on a presumptive basis.  The Board also points out that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor for consideration in determining whether the evidence supports in-service incurrence of a disability.  See Maxson v. Gober, 230 F.3d 1330, 1333  (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  Here such factor, when considered in light of the other probative evidence of record, tends to weigh against the claim.

Although the Veteran has asserted that he has low back pain since service, the fact that the  record is entirely devoid of any evidence even suggesting a chronic back disability prior to 2012 tends to undermine the credibility of the Veteran's current assertions as to continuous symptoms advanced in connection with a claim for monetary benefits.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may affect the credibility of a claimant's testimony).  Notably, moreover, in the only medical opinion to address the etiology of current back disability of record, the September 2013 VA examiner considered documented lay assertions as to continuous back pain since service, and still rendered am opinion that is adverse to the claim

As the VA examiner, in providing the opinion, considered all of the pertinent evidence of record and provided a complete rationale, relying on and citing to the records reviewed, and offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two, the Board accords great probative weight to such opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  In this regard, the Board points out that the examiner engaged in a lengthy summary of the evidence reviewed. Overall, there is no indication that the VA examiner failed to consider any piece of relevant evidence before providing the requested opinion.  The Board also finds no reason to discount the medical opinion based on the VA examiner's expertise and qualifications as a medical professional.   

Given the above, the Board simply finds no evidentiary basis upon which to establish service connection for a low back disorder as related to service, as a crucial element of service connection has not persuasively been shown.  See Davidson, supra (service connection requires evidence of a nexus between the claimed in-service disease or injury and the present disability). 

As a final point, the Board emphasizes that the Veteran has submitted no evidence, aside from his own expressed lay beliefs, that his currently diagnosed DDD of the lower back is attributable to his reported in-service injury.  However, such assertions do not provide persuasive support for the claim.  In this regard, the Board points out that resolving the matter of the etiology of dysfunctions and disorders generally require a medical determination.  See Jandreau v. Nicholson, 492 F.3d 1372, 1374-75 (Fed. Cir. 2007); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382   (Fed.Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  While it is in error to categorically reject layperson nexus evidence as incompetent, the Board may consider the facts of a particular case to determine the layperson's competence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  One factor to consider is the complexity of the question to be determined.  Jandreau, 492 F.3d at 1377.

Here, the matter of the etiology current degenerative disc disease of the lower back-to include a question as to the source of the Veteran's in and post-service back complaints-is  not a matter within the realm of knowledge of a layperson; rather, such is a complex question that requires education, training and expertise, which the Veteran is not shown to have.    Id.  Simply stated, the Veteran is not competent to address such a matter.  He has not demonstrated that he has any education, training, or expertise to opine as to the etiology of the disability under consideration, and is, thus, a layperson in this regard.  See 38 C.F.R. § 3.159(a)(1).  As the Veteran's lay assertions in this regard have no probative value, he can neither support his claim, nor counter the probative opinion evidence of record, on the basis of lay assertions, alone. 

For all the foregoing reasons, the Board finds that the claim for service connection for a low back disorder must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. at 53-56. 




	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for a low back disorder is denied.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


